Citation Nr: 1126186	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  11-03 135	)	DATE
	)
	)


THE ISSUE

Whether a June 8, 2010, Board decision is the product of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1999.

This case is before the Board of Veterans' Appeals (Board) from a CUE motion that a June 8, 2010 decision, was the product of CUE in denying his claim of entitlement to a compensable rating for residuals of fracture of the left distal fibula prior to May 2, 2005, and to a rating in excess of 10 percent thereafter.  That decision also remanded a claim of entitlement to a rating in excess of 20 percent for residuals of a left brachial plexus injury for further development.

In a separate decision under a different docket number, the Board has vacated the June 8, 2010, decision that is the subject of the Veteran's CUE motion.  

FINDINGS OF FACT

The June 8, 2010, Board decision that is the subject of the Veteran's CUE motion has been vacated.

CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

In a separate decision under a different docket number, the June 8, 2010, Board decision that is the subject of the Veteran's CUE motion has been vacated.  As detailed in that decision, the vacate is due to denial of procedural due process in that the Board did not respond and/or recognize an April 2010 hearing request from the Veteran, which was the basis for his CUE motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.




	                       ____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



